Case: 16-40617      Document: 00513892567         Page: 1    Date Filed: 03/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-40617                               FILED
                                  Summary Calendar                         March 1, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GEARY MOHAMMED MILLS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-65-8


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Geary Mohammed Mills was convicted by a jury of conspiracy to possess
with intent to distribute a controlled substance and possession of a firearm in
furtherance of a drug-trafficking crime, and he was sentenced to 248 months
of imprisonment and five years of supervised release. This court affirmed the
judgment of the district court, and Mills’s criminal proceeding was concluded
when the Supreme Court denied his petition for a writ of certiorari in October


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40617    Document: 00513892567     Page: 2   Date Filed: 03/01/2017


                                 No. 16-40617

2014. See United States v. Mills, 555 F. App’x 381, 382-88 (5th Cir.), cert.
denied, 135 S. Ct. 140 (2014). In April 2015, Mills moved for reconsideration
of the denial of his pretrial suppression motion, which denial had been affirmed
on direct appeal. That motion was administratively terminated without notice
to Mills, as the criminal proceeding was no longer pending. In April 2016, Mills
moved for an expedited ruling on his motion for reconsideration and sought the
dismissal of the indictment against him as being void for lack of jurisdiction.
To the extent that Mills’s motion for an expedited ruling sought the dismissal
of his indictment, the district court dismissed it as untimely, citing Federal
Rule of Criminal Procedure 12(b)(2). Mills now appeals.
      We note at the outset that the superseding indictment charged Mills
with violating 21 U.S.C. § 846 and 18 U.S.C. § 924(c)(1), two federal offenses,
and that the district court thus had subject matter jurisdiction over his
prosecution. See 18 U.S.C. § 3231. Mills’s 2014 motion sought to challenge
jurisdiction on the basis of venue and thus had to be brought pretrial, or at
least while his criminal case was still pending. See FED. R. CRIM. P. 12(b)(2).
We do not address here the appropriate standard of review, see United States
v. McLauling, 753 F.3d 557, 559 (5th Cir. 2014), but conclude that the district
court did not err in denying Mills’s motion as untimely.       The motion for
expedited consideration of this appeal is DENIED.
      AFFIRMED.




                                       2